DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered. 
Status of the Application
Claims 1 and 6-9 are pending, claim 6 is withdrawn because of earlier restriction. Claims 1 and 7-9 are under current examination.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 is indefinite as the claim recites “R2, R3 and R4---H, glycosyl----wherein ---R4 is H---R2—R3 is hexapyranose---therefrom. This is because such recitation reflects use of both broad and narrow limitations within the same claim. Thus scope of the claim is unclear.
For compact prosecution, the claim has been interpreted with broader limitation of R2, R3 and R4---H, glycosyl.  Appropriate correction required.
Since claims 9 doesn’t cure above deficiency, the claims are also indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi (Pharmaceutical Biology; 52:6, 729-734, 2014; as provided by the applicant on IDS dated 06/18/2018).

Shi discloses a method of treating lung inflammation, pulmonary fibrosis comprising administering compound of formula:

    PNG
    media_image1.png
    266
    503
    media_image1.png
    Greyscale

same compound as V as in the instant claim 7, wherein R1=OH, R2 and R3 are glycosyl and R4 = H, extracted and dissolved in PBS (i.e. in concentrated form with pharmaceutically acceptable adjuvant (decoctions) (abstract, page 729 (see especially col 1)-734, Figure 1). 
Although the cited prior art is silent about the reason of pulmonary fibrosis as induced by TGF-beta1, the cited prior art teaches method of treating pulmonary fibrosis caused by any reason or to be found reason or mechanism of the disease. Thus the cited prior art reads on all limitations of the instant claims.
Since the cited prior art reads on all the limitations of the instant claims 1, 7 and 9, these claims are anticipated. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-9 and elected species are rejected under 35 U.S.C. 103 as being unpatentable over Shi (Pharmaceutical Biology; 52:6, 729-734, 2014; as provided by the applicant on IDS dated 06/18/2018)  as evidenced by (Liu (US2014/0308698 A1).
Determining the scope and contents of the prior art
Shi discloses a method of treating lung inflammation, pulmonary fibrosis comprising administering compound of formula:

    PNG
    media_image1.png
    266
    503
    media_image1.png
    Greyscale

same compound as V as in the instant claim 7, wherein R1=OH, R2 and R3 are glycosyl and R4 = H, extracted and dissolved in PBS (i.e. in concentrated form with pharmaceutically acceptable adjuvant (decoctions) (abstract, page 729 (see especially col 1)-734, Figure 1). 
Although the cited prior art is silent about the reason of pulmonary fibrosis as induced by TGF-beta1, the cited prior art teaches method of treating pulmonary fibrosis caused by any reason or to be found reason or mechanism of the disease. Thus the cited prior art reads on all limitations of the instant claims.

Ascertaining the differences between the prior art and the claims at issue
Shi discloses a method of treating lung inflammation, pulmonary fibrosis comprising administering compound of formula V, same as in the instant claims (see instant claim 7). However the cited prior art doesn’t teach other commonly existing derivatives of magroside in the method of treatment.
Resolving the level of ordinary skill in the pertinent art
With regard to the above difference-Compounds which are position isomers or are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). Since chemical structures that are closely similar are expected to have similar properties and utilities, the method of use of the elected species which is a known derivative of magroside in treating pulmonary fibrosis is prima facie obvious. As evidenced from Liu, the derivatives of magroside are known and are derived from same core with a difference of attachment of glycoside (paragraph 0004, 0022-0028; Figure 2; claims).  	 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Shi discloses a method of treating lung inflammation, pulmonary fibrosis comprising administering compound of formula V, same as in the instant claims. 
So, the combination of prior art read applicants claims.   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that the derivatives of magroside with same core may be useful in practicing method of the cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed process with a reasonable expectation of success.  
Response to Arguments
Applicant’s remarks filed on 02/17/2021 is fully considered but not found persuasive.
Applicant argues that Shi is directed to the effects of mogroside V on LPS-induced acute lung injury (ALI) and ALI may be considered as a contributor to pulmonary fibrosis (PF), but this does NOT mean that ALI is equivalent to pulmonary fibrosis (PF), because they are different kinds of diseases with significant difference in pathogenesis, stage of disease, severity index, treatment, etc. Applicant further argues that Shi used LPS-induced ALI models, however, the present application used bleomycin-induced pulmonary fibrosis models. Applicant argues that there is a lack of a reasonable expectation of success to try to put the mogroside V for the treatment of PF, because Shi did not show a sufficiently high “expectation of success” as AlI is not PF and neither Shi nor Liu gives identifiable and predictable solutions. Applicant further argues that there is no reasonable expectation of success as Shi or/and Liu did not provided completed trials, such as determining HYP and alpha-SMA indicators and different moieties may result different effects. 
This is not found persuasive and applicant’s process is anticipated and/or obvious over the cited prior art. This is because as admitted by the applicant that there are various causes of pulmonary fibrosis including environmental pollutants, some medicines, some connective tissue diseases, and interstitial lung disease, etc., and in most cases, the causes are very complicated and cannot be found; ALI (lung injury) may be considered as a contributor to pulmonary fibrosis. The Examiner acknowledges that ALI is not equivalent to PF, PF is a broader disease, an inflammation of lungs caused by any factor as elaborated by the applicant including ALI. Thus AlI is a narrower or a species that results PF. Shi teaches treating ALI by using same compound as in the instant claims with an example using an in vivo system and also teaches ALI and PF may be treated with the compound. Thus given teaching of the cited prior art, a person of ordinary skill in the art would have used the process of the cited prior art in treating PF as ALI is a cause of PF and treating a cause is expected to treat the disease, in this case PF. Thus the cited prior art anticipates and /or obvious the instant claims.
Since Shi teaches treating ALI, a cause of PF (taking applicant’s analogy) and further provides treating PF, it would have been prima facie obvious to a person of ordinary skill in the art to use compound of the cited prior art in treating PF.
With regard to Applicant’s argument that Shi used LPS-induced ALI models, however, the present application used bleomycin-induced pulmonary fibrosis models- is again not found persuasive. This is because (1) the applicant is arguing over a limitation not recited in the claims; (2) Even if there is a recitation of such limitation, it would have been prima facie obvious to a person of ordinary skill in the art that the compound is useful in treating PF independent of what experimental model or indicator is used by investigators to find effect of the compound.   
With regard to applicant argument that there is a lack of a reasonable expectation of success to try to put the mogroside V on the treatment of pulmonary fibrosis bv Shi’s teaching, because Shi did not show a sufficiently high “expectation of success” as AlI is not PF and neither Shi nor Liu gives identifiable and predictable solutions-is again not found persuasive. This is because Shi is not required to show a sufficiently high “expectation of success”, a reasonable expectation of success is needed. In this case Shi teaches treating ALI, a cause of PF and PF using the compound of the instant claims. Thus it would have been prima facie obvious to a person of ordinary skill in the art that treating a cause will treat the disease.
With regard to applicant argument that there is no reasonable expectation of success as Shi or/and Liu did not provided completed trials and different moieties may result different effects- is again not found persuasive. This is because (1) Shi or/and Liu does not have to provide every trial to suggest the instant invention; (2) the instant specification also does not provide every trial. In fact the instant specification provided in vivo results in mice and not in humans, same as provided by Shi.  Further, compounds which are position isomers or are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In reWilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). Since chemical structures that are closely similar are expected to have similar properties and utilities, the method of use of the elected species which is a known derivative of magroside in treating pulmonary fibrosis is prima facie obvious. Applicant only argued but provided no evidence of unexpected different properties of position isomers. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. 
Rest of applicant’s argument is moot in view of new rejection as set forth above.
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623